Citation Nr: 1802801	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-10 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The record consists of electronic claims files and has been reviewed.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

A remand of this matter is warranted for additional medical inquiry.  

In September 2011, the Veteran underwent VA examination into his claims (which was conducted by QTC Medical Services, Inc.)  The examiner did not comment on whether the Veteran's hearing loss related to service, however.  

The Veteran claims that he incurred hearing loss disability and tinnitus during service as the result of acoustic trauma from his military occupational specialty (MOS) as a switchboard operator, and as the result of grenade and rifle training during basic training.  

The May 1974 enlistment report of medical examination indicates hearing loss disability in the left ear.  See 38 C.F.R. § 3.385 (2017).  A new VA examination should address whether the Veteran aggravated the left ear hearing disability during service, or whether he otherwise incurred any type of hearing loss during service.  

The September 2011 VA report indicates that tinnitus is secondary to hearing loss disability.  As such, the service connection claim for tinnitus is inextricably intertwined with the service connection claim for bilateral hearing loss disability, and must be remanded as well.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

Lastly, an April 2017 VA treatment record indicates that the Veteran may receive, or may have applied for, disability benefits from the Social Security Administration (SSA).  On remand, the RO should attempt to obtain any relevant evidence pertaining to such an application.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records, the most recent of which are dated in May 2017.  All records/responses received must be associated with the electronic claims file. 

2.  Request from SSA relevant information to include a copy of any decision awarding benefits and copies of any medical records upon which SSA based its decision.  If the requested records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

3.  After the foregoing development has been completed, schedule the Veteran for a VA audiology examination to determine the nature and etiology of his hearing loss. The examiner should review the claims folder and then respond to the following questions:

(a)  Does the Veteran currently have hearing loss disability under 38 C.F.R. § 3.385?     

In answering this question, please address the September 2011 QTC report, which indicated severe hearing loss with speech recognition of 60 percent in the right ear and 58 percent in the left ear, and an October 2011 VA treatment record from an audiologist who indicated mild hearing loss with speech recognition scores of 100 percent bilaterally.   

(b)  If the Veteran has current hearing loss disability under 38 C.F.R. § 3.385 in his left ear, is it at least as likely as not (i.e., probability of 50 percent or higher) that the left ear hearing loss disorder noted in May 1974 increased in severity during active service?

In answering this question, please consider and discuss the service treatment records (STRs) and the May 1977 discharge reports of medical examination and history.  

(c)  If left ear hearing loss did increase in severity during service, is it clear and unmistakable (i.e., undebatable) that the pre-service left ear hearing loss disability WAS NOT aggravated (i.e., permanently worsened) by service?  In other words, is it clear and unmistakable that any in-service increase in severity you might find was due to the natural progress of the disorder?  

(d)  If you find under (b) that left ear hearing loss did not increase in severity during service, or you find under (c) that the pre-service left ear hearing loss disability was clearly and unmistakably not aggravated by service:  

Is it at least as likely as not that any current left ear hearing loss disability is related to an in-service disease, event, or injury?

(e)  If you find under (a) current hearing loss disability in the right ear, is it at least as likely as not that any current right ear hearing loss disability is related to an in-service disease, event, or injury?

In answering (d) and (e), please discuss the Veteran's assertions that his duties as a switchboard operator caused acoustic trauma, and that grenade and rifle training caused acoustic trauma.  Also please discuss his assertion that he required a hearing conservation program during service.  In so doing, please discuss the significance of the March 1975 STR indicating that the Veteran had been measured for earplugs.

Please explain in detail any opinion provided.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the September 2016 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




